PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/533,199
Filing Date: 08/06/2019
Appellant(s): Kaulman



__________________
Bradley A. Forrest
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/12/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument

(1) 	The appellant argued on (pages 9-10) that the 35 USC 102 rejection of claim 13 is improper and does not anticipate the claimed language because Phadke uses the inverter 106 to maintain the bus voltage as opposed to the use of the DC-DC converter to “maintain bus stability by a concerted autonomous current response to the DC-DC converter” as claimed.
However the examiner respectfully disagree because as shown in Par 0040-0045, Phadke uses the DC-DC converter to maintain the stability bus voltage by autonomous current response. Phadke teaches in par 0041 and 0043 an autonomous control of the converter based on a measured voltage and current information at the output of the converter “the controller 306 need not be responsive to any external control signals (i.e., the controller may be configured to control operation of the converter 300 independently).  In the example embodiment of FIG. 3, the controller 306 is not responsive to any external control signals (e.g., from a central controller or another DC/DC converter). The controller may initially run an output voltage (or current) regulation mode.  Subsequently, when the output voltage is pulled below the voltage regulation level (e.g., indicating the presence of a load), the controller may switch from the voltage regulation mode to an MPPT mode.” In addition (or alternatively), the controller 306 
The operation of the converter discussed in par 0040-0043 emphatically maintains bus stability by a concerted autonomous current response to the DC-DC converter and does not rely on the inverter to maintain the bus voltage. 
The appellant argued with respect to claim 22 on (page 11) that Phadke does not disclose “wherein each DC-Dc converter autonomously derates its output once the sensed voltage passes a pre-determined threshold”
However the examiner respectfully disagree because Phadke teaches that  as noted or discussed above, each converter of Phadke’s  is controlled autonomously and par 0043-0044 teaches using thresholds to control the flow of its power to the Bus. “The controller 306 within the converter may be configured (e.g., via software) to run its MPPT when the output voltage of the converter is pulled below a threshold level (e.g., by the load).  For example, the controller may initially run an output voltage (or current) regulation mode.  Subsequently, when the output voltage is pulled below the voltage regulation level (e.g., indicating the presence of a load), the controller may switch from the voltage regulation mode to an MPPT mode. The controller 306 may be configured to stop running its MPPT when, e.g., the output voltage returns (i.e., rises) to the voltage regulation level.  In that event, the controller 306 may revert to the voltage regulation mode.” wherein voltage is reduced from a maximum power point (MPPT mode) to the voltage regulation mode.


2.	The appellant argued on (page 11) that claims 2-6 and 8-12 are not taught by the reference (Phadke). The appellant argues that the 35 USC 103 rejection does not address the claimed limitation because Matsui does not provide a motivation for a prima facie case of obviousness.  Furthermore, Appellant argues that the claim contains the language not taught or suggested by Phadke “wherein the DC-DC converter are adapted to maintain bus stability by a concentrated autonomous current response of the DC-DC converter, with the aggregate effect of controlling the DC bus voltage” as described in claim 13 and the motivation for the combination does not apparently disclose the claimed limitation.
	However the examiner, again as shown above, Phadke discloses the claimed limitation regarding “wherein the DC-DC converter are adapted to maintain bus stability by a concentrated autonomous current response of the DC-DC converter, with the aggregate effect of controlling the DC bus voltage” in (par 0043-0044 teaches using thresholds to control the flow of its power to the Bus. “The controller 306 within the converter may be configured (e.g., via software) to run its MPPT when the output voltage of the converter is pulled below a threshold level (e.g., by the load power output of each converter on to the bus based on power needs of the load as interpreted by the examiner).  The examiner applied Matsui solely for the purpose of teaching DC rails, equivalent to a DC bus, (see Fig. 1 of Matsui  and par 0077) to which power may be supplied to loads and the motivation is believed to be proper and permissible. 

3.	The appellant argued in (see page 11) that there is no analysis of how the duty cycle of the one or more power switches as necessary to draw substantially maximum power from the input source”
 0040) discloses the control scheme of using a duty cycle to maintain maximum power from the input source to meet the claimed limitation wherein bus stability is maintained by controlling the duty cycle of the pulse width modulated signal to a DC/Dc converter switch. 
The appellant argues in (see page 12) that regarding claim 5 that Phadke does not disclose wherein the DC-DC converter provides the concerted autonomous response of the DC-DC converter in response to current and voltage measurement of the DC output.
However the examiner respectfully disagree because Phadke teaches in (par 0040-0044) the claimed limitation because the measured current and voltage would be used in controlling of the converter.

 (3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL KESSIE/
Primary Examiner, Art Unit 2836
Conferees:
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        
/JENNY L WAGNER/TQAS, Technology Center 2800                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                           
 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.